              Case 5:18-cv-00098-LGW-BWC Document 28 Filed 06/16/20 Page 1 of 2



                                                                                  r COURT
                                tlje QEniteb States! JBisitnct Court                div.
                         Jfor tl)e ^outtiern JBisftrict of (Georgia                ^ lo 35
                                    ^aptross! JBibisitou

              RUSSELL VICKERY,

                          Plaintiff,                        CIVIL ACTION NO.: 5:18-cv-98


                    V.




              DOCTOR GUY AUGUSTIN; DEBORA
              STEWART; and SHARON LEWIS,

                          Defendants.



                                              ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Reports

              and Recommendations.      Dkt. Nos. 13, 24.   Plaintiff did not file

              Objections to either Report and Recommendation,

                   On March 24, 2020, the Magistrate Judge issued a Report

              recommending the dismissal of Plaintiff's monetary damages

              claims against Defendants in their official capacities and all

              claims against Defendants Stewart and Lewis.        Dkt. No. 13.

              After the Magistrate Judge's March 24, 2020 Report and

              Recommendation, Plaintiff filed a Motion to Amend, dkt. No. 16,

              and a Motion for Preliminary Injunction.       Dkt. No. 20.     On May

              26, 2020, the Magistrate Judge granted Plaintiff's Motion to

              Amend but noted the amendments did not change the analysis in




AO 72A
{Rev, 8/82)
              Case 5:18-cv-00098-LGW-BWC Document 28 Filed 06/16/20 Page 2 of 2



              the first Report and Recommendation.      Dkt. No. 24.    The

              Magistrate Judge also recommended the Court deny Plaintiff's

              Motion for Preliminary Injunction.      Id.

                   The Court ADOPTS the Magistrate Judge's Reports and

              Recommendations as the opinions of the Court.       The Court

              DISMISSES Plaintiff's monetary damages claims against Defendants

              in their official capacities and all claims against Defendants

              Stewart and Lewis.    Plaintiff's deliberate indifference and


              Americans with Disabilities Act claims against Defendant

              Augustin remain pending.    The Court also DENIES Plaintiff's

              Motion for a Preliminary Injunction.

                   SO ORDERED, this      /^/^ay/ of                           , 2020


                                          ION. LLBA GODBEY WOOD, JUD^E
                                           flTE^r STATES DISTRICT COUR'!
                                         SCHJTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
